Citation Nr: 0736356	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-17 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left face scar.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left shoulder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and July 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The veteran had a hearing before the 
Board in July 2007 and the transcript is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
his current left facial scar can be attributed to his 
military service.

2.  The veteran currently has DJD of the left shoulder and 
the most competent and probative medical evidence indicates a 
causal link between his condition and an in-service injury.





CONCLUSIONS OF LAW

1.  The veteran's left facial scar was incurred in active 
service and, therefore, service connection is warranted. 38 
U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 
(2007).

2.  The veteran's DJD of the left shoulder was incurred in 
active service and, therefore, service connection is 
warranted. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
and 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for DJD may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable here because the earliest 
evidence of the veteran's DJD of the left shoulder is not 
until nearly four decades after service.  This is explained 
more thoroughly below.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Facial Scar

The veteran alleges that while in the military, he got into a 
fight with a fellow serviceman who hit him in the left cheek 
with a broken beer bottle.  He alleges the injury required 
stitches and left a scar he still carries today.

Service medical records do not confirm the fight or the 
injury.  There simply is no record of the alleged medical 
treatment.  The veteran's entrance and exit examination 
indicate a scar on the right upper lip, but no other facial 
scars.  The lip scar, moreover, appears to have pre-existed 
service.  In short, the service medical records are simply 
devoid of any factual confirmation of an in-service injury or 
resulting scar to the left cheek.

After service, the veteran was afforded a VA examination in 
November 2001 where the examiner indicated a 2.5 centimeter 
vertical scar parallel with the lateral orbital rim.  Also 
found on x-ray was evidence of a healed fracture of the left 
maxillary bone.  The examiner did not specifically proffer an 
opinion with regard to etiology other than to note that the 
scar and healed fracture are consistent with a blow to the 
face.

In support of his claim, the veteran submitted three lay 
statements from his ex-wife and two fellow servicemen.  His 
ex-wife recalled seeing the facial scar after the veteran 
returned from the military, but not prior.  The two former 
servicemen indicated they heard about the veteran's fight 
requiring him to get stitches, but neither one actually 
witnessed the incident.

The Board acknowledges that the veteran, his ex-wife and the 
former servicemen are competent to give evidence about what 
they experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In accordance with the recent decision of the United 
States Court of Appeals for the Federal Circuit in Buchanan 
v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), 
additionally, lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence. 

However, lay testimony is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because they do not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

In this case, the service medical records do not confirm the 
alleged injury, but do confirm the veteran did not enter the 
military with a left cheek scar.  While there is no medical 
opinion specifically linking the veteran's condition to a 
confirmed military incident, the November 2001 VA examiner 
indicates the veteran's scar is consistent with a blow to the 
face.  

Aside from the veteran's statements regarding the alleged 
incident, the record contains two other fellow servicemen who 
recall the veteran's injury.  Although neither of the men 
indicates they actually saw the fight, both men indicate they 
saw the veteran bandaged after medical treatment was 
allegedly received.

At the very least, the current evidence is in relative 
equipoise.  When there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the veteran shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002 and Supp. 2007).  Therefore, 
the Board finds service connection for a scar on the left 
cheek warranted.  

DJD of the Left Shoulder 

Here, the veteran claims he injured his left shoulder while 
in the military by jumping off a flight deck to the air 
carrier's catwalk.  Initially, the Board notes the veteran's 
DD-214 confirms he was a crew chief on an aircraft carrier 
during his time in the military.

The veteran's service medical records also confirm medical 
treatment sought after falling from the deck to the catwalk 
in February 1964.  At that time, the veteran told the medical 
provider he was "fine" except for a skinned nose.  He was 
treated for his nose and some contusions on, among other 
places, his left shoulder.  Other than the one isolated 
incident, the records are silent as to any other treatment, 
complaints or diagnoses of a left shoulder condition.  The 
veteran's October 1967 exit examination, moreover, is silent 
as to any left shoulder condition.  In short, it is clear the 
one injury was acute and transitory and the veteran spent the 
remaining three years in the military without any complaints, 
treatment or diagnoses of any left shoulder condition.  The 
records are simply devoid of an in-service chronic left 
shoulder condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current left shoulder 
condition is related to his in-service injury or any other 
remote incident in service.  Resolving any reasonable doubt 
in favor of the veteran, the Board concludes it is.

After service, the veteran's VA outpatient treatment records 
indicate complaints of bilateral shoulder pain since 2001.  
X-rays in 2003 confirm DJD of both shoulders.  An August 2003 
record indicates the veteran reported the in-service injury 
to his left shoulder 30 years prior, but also an injury to 
his right shoulder a few years after service while on the 
job. 

The veteran was afforded a VA examination in October 2006 
where the veteran was diagnosed with, among other things, 
left shoulder DJD.  In regard to etiology, the examiner 
opined as follows:

	The current diagnosis is at least as likely as 
not service-related because medically there is 
pathophysiological relationship between the two 
conditions.  The explanation is that claimant was 
injured in 02/25/1964.  It occurred when he 
jumped off the flight deck and hit the catwalk 
during fire drill....After he worked occasionally 
in some labor jobs.  There was no heavy lifting 
or overuse of the shoulders according to the 
claimant.   

In an addendum, the examiner further clarifies his opinion as 
follows:

...DJD will not show up on x-ray right after the 
injury.  Claimant states he started to have left 
shoulder pain intermittently after the injury.  
However, it's not severe enough for him to seek 
medical treatment....That's why over the last 30 
years, he didn't go to see doctors for his left 
shoulder pain.  Although left shoulder pain was 
not documented in his medical record over the last 
38 years, it did exist and affected him over the 
years with normal wear and tear from activities of 
daily living.  These factors eventually cause his 
left shoulder DJD and I believe the left shoulder 
[military] trauma did play a significant role in 
his DJD formation of the left shoulder.

The examiner indicates he reviewed the entire C-file in 
rendering his decision, but no mention of the veteran's post-
service right shoulder injury is mentioned.  The post-service 
occupational injury to the right shoulder is in stark 
contrast to the veteran's statements to the examiner that his 
post-service jobs were not labor-intensive and never resulted 
in any other injury.  Indeed, other examiners, taken in 
conjunction with other unrelated conditions, indicate the 
veteran did go through a period of time where he took many 
odd labor-intensive jobs for a number of years. 

A medical opinion based on incorrect factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
In this case, however, although some of the facts indicated 
by the veteran are questionable, the examiner's opinion is 
mainly based on the veteran's reported continuity of 
symptomatology and the fact that there is no other documented 
left shoulder injury.  Indeed, it is clear the examiner 
relied heavily on the veteran's lay statements regarding 
continuity of symptoms notwithstanding the lack of medical 
treatment for nearly four decades and the examiner still 
concluded the veteran's current left shoulder condition is 
related to the in-service injury.  Again, the veteran is 
competent to testify as to the continuity of symptoms after 
military service even if there is no contemporaneous medical 
evidence.  Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 
14, 2006).  

Although not strongly supported by the medical evidence of 
record, the October 2006 VA examiner's opinion is 
unchallenged.  No other medical provider has specifically 
conflicted with the examiner's findings or otherwise stated 
the veteran's condition is unrelated to his military injury.

At the very least, the evidence here is again at least in 
relative equipoise.  Resolving all reasonable doubt in favor 
of the veteran, the Board concludes service connection for 
DJD of the left shoulder is warranted.  Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), 
additionally, lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Since the claims are being granted, any deficiencies 
in notice or assistance were not prejudicial to the veteran. 


ORDER

Entitlement to service connection for a left face scar is 
granted.

Entitlement to service connection for degenerative joint 
disease (DJD) of the left shoulder is granted.


REMAND

The veteran alleges various in-service stressors responsible 
for his PTSD.  Most significantly, the veteran recalls an 
incident in November 1965 aboard his ship in the Navy where a 
man disappeared and was presumed lost at sea.  He recalled 
another shipboard incident in July 1965 where a fellow sailor 
had his legs crushed in an elevator shaft.  In regard to the 
elevator incident, the veteran does not allege he saw the 
incident happen, but rather saw the injured sailor shortly 
thereafter while he was still trapped in the elevator shaft.  

Among the veteran's various alleged in-service stressors, the 
two incidents detailed above have been confirmed.  The 
veteran's DD-214 confirms the veteran worked in the military 
as a crew chief on an aircraft carrier and thus was regularly 
on the main deck where these incidents occurred.  Given the 
circumstances of his service, it is plausible the veteran 
witnessed the disappearance and injury of the two sailors in 
the respective incidents. 

The pertinent inquiry then is whether the veteran is 
diagnosed with PTSD related to these verified in-service 
stressors.  The Board concludes there simply is not enough 
medical evidence to issue a decision here and therefore a new 
VA examination is indicated.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The veteran has a complicated history.  After service, the 
veteran served in many jobs, most significantly as a 
substance abuse counselor for juveniles.  According to 
various medical documents and statements from former co-
workers, he had a hard time dealing with the stress of the 
job, to include the suicide of one of his patients. There are 
numerous psychiatric evaluations from the 1970s and 1980s 
where childhood and occupational stressors are discussed, 
but, the Board finds noteworthy, military stressors are 
completely absent from these evaluations.  He now receives 
disability retirement benefits from the former employer due 
to a pre-existing childhood disorder and anxiety disorder due 
to occupational stressors.  

In contrast, more recent VA and private treatment records 
indicate diagnoses of personality disorders, anxiety 
disorder, adjustment disorder and PTSD.  These records 
indicate various military stressors as well as unrelated 
stressors such as childhood familial abuse and work related 
stressors as well as a suicide attempt in 1980.  The veteran 
also receives Social Security disability benefits for, among 
other things, PTSD.  None of these diagnoses specifically 
links the veteran's PTSD to a verified in-service stressor.

The veteran, during the pendency of this appeal, was afforded 
three VA examinations.  The first examination, conducted in 
December 2001, did not diagnose the veteran with PTSD.  
Rather, the examiner highlighted on the veteran's childhood 
trauma of abuse and post-service occupational stressors 
diagnosing the veteran with other mental disabilities.

The second examination, conducted in May 2004, diagnosed the 
veteran with PTSD related to unverified vague in-service 
stressors.  The third examination, conducted in April 2007 by 
the same examiner who conducted the May 2004 examination, did 
identify the elevator shaft incident as the primary stressor.  
With regard to diagnosis, the examiner opined as follows:

Standing on its own, [the veteran's] account 
would be sufficient to make the diagnosis of PTSD 
but given that the VA cannot confirm any of the 
alleged PTSD incidents coupled with the fact that 
[the veteran] did not speak of any traumatic 
incidents from his Navy service in the numerous 
psychiatric examinations in the 1970s and the 
1980s, this examiner is unable to reach diagnosis 
of PTSD.
 
In contrast to the examiner's statements, the in-service 
elevator shaft incident has, in fact, been verified.  
Clearly, the examiner's opinion is based on incorrect factual 
premises and therefore is not probative.  Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).  

Additionally, it does not appear that any one of the past VA 
examiners thoroughly reviewed the veteran's complicated 
history, to include the 1970s and 1980s psychiatric 
examinations, childhood traumas, his personality disorder, 
post-service occupational stressors and verified in-service 
stressful incidents.  Rather, each medical record in the file 
considers part of the information and fills in a piece of the 
veteran's overall history, but not one examiner has evaluated 
and relied on all relevant and correct facts in diagnosing 
the veteran with PTSD or concluding no diagnosis is 
warranted.  

In short, the Board finds the medical evidence is currently 
inadequate to make a decision and, therefore, a new VA 
examination is indicated.  See McLendon, 20 Vet. App. 79.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2007 to the present.




Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for psychiatric treatment from the VA 
Medical Center in Spokane, Washington from 
June 2007 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Ask the April 2007 examiner for a 
clarification of his opinion.  If the 
examiner is not available, schedule the 
veteran for a new VA psychiatric 
examination for the claimed condition of 
post-traumatic stress disorder (PTSD).  In 
either case, the opinion should 
specifically comment on the veteran's 
relevant psychiatric history, to include 
the 1970s and 1980s psychiatric 
examinations, confirmed in-service 
stressors, and the conflicting medical 
opinions of whether he has PTSD and, if so, 
the likely etiology of his PTSD. 

The examiner must be provided the claims 
file and should indicate that a complete 
review has been made.  The RO must specify 
for the examiner the stressors that are 
established by the evidence of record and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor during 
service.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV. After review 
of the pertinent material, the examiner 
must specifically discuss whether the 
appellant meets the diagnostic criteria in 
DSM-IV for diagnosis of PTSD (i.e., were 
the verified in-service stressors 
sufficient to produce PTSD), and, if so, is 
there a link between the current symptoms 
and the alleged in-service stressors versus 
stressors unrelated to his military 
service, to include childhood trauma and 
occupational stressors.

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide a 
complete rationale for any opinion 
provided.

3. After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter. The RO 
must consider all applicable laws and 
regulations. If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment. 



_____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


